1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The substitute specification filed December 16, 2021 has been entered.
	The drawings filed December 16, 2021 are accepted by the examiner.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The Abstract has been amended as set forth on the attached sheet.
	At paragraph [0001] of the substitute specification filed December 16, 2021, line 5,  “This application” has been deleted, and --U.S. patent application Ser. No. 16/996,007-- has been inserted in its place.
	At originally numbered claim 6, line 1, “aflibercept variant” has been deleted,               and --oxidized amino acid residue-- has been inserted in its place.
	At originally numbered claim 26 (re-numbered claim 19), eighth line from the bottom of the claim, “fractions” has been deleted and --fraction-- has been inserted in its place.
Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan S. Caplan on January 7, 2022.
4.	The two terminal disclaimers filed December 16, 2021 have been approved and overcome the non-statutory double patenting rejections set forth in sections 11 and 12 of the Office action mailed November 3, 2021.  The examiner agrees with Applicant that the 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 7, 2022






ABSTRACT 
The present disclosure pertains to compositions comprising anti-VEGF proteins and methods for producing such compositions in chemically defined media and using chromatography to reduce amounts of certain Aflibercept variants.